Citation Nr: 1036756	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-13 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's claim for 
service connection for PTSD.

The Board remanded this matter in April 2009.


FINDING OF FACT

The Veteran has a diagnosis of PTSD that has been attributed to 
in service sexual assault with evidence of behavior changes in 
response to the assault.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
acquired psychiatric disorder, namely PTSD, have been met.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not aid 
a complaint in substantiating his claim.  Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision, further assistance is unnecessary to aid the 
Veteran in substantiating the instant claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Service connection for PTSD requires medical evidence diagnosing 
the condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that a veteran engaged in 
combat with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, a veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war and the 
claimed stressor is related to that prisoner-of-war experience, 
in the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a veteran's service, a 
veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, if a stressor claimed by a veteran is 
related to that veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that a veteran's symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of that veteran's service, a veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  

"[F]ear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)(3)).  

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than a veteran's service records may 
corroborate his account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance, substance abuse, episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes. Id.

Certain chronic diseases such as psychosis may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.   38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In cases involving a claim of entitlement to service connection 
for PTSD based upon personal assault, after-the-fact medical 
evidence can be used to establish a stressor.  See Bradford v. 
Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 
272, 278 (1999) 

Personality disorders are not considered disabilities for VA 
purposes and therefore cannot serve as a basis for a grant of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran contends that he suffers from PTSD as the result of 
an in-service sexual assault.

In a July 1966 Report of Medical History (RMH) at the time of 
service entrance, the Veteran's denied nervous trouble of any 
sort, depression, or excessive worry.  In August 1967, he 
reported that another man held him down and pulled his left leg 
back causing physical injuries.  

An October 1967 report of psychiatric evaluation indicates that 
the Veteran had a history of six Article 15s for being absent 
without leave and disobeying orders of officers.  His commanding 
officer had stated that the Veteran had "always been of very 
substandard caliber" and had been repeatedly counseled 
informally by different enlisted men and battery officers.  

The Veteran reported a history of fighting with all members of 
his family, which resulted in his running away from home about 
four times.  He had been suspended from school three times but 
had worked as a truck driver's helper for one year without 
problems.  A history of civilian arrests for underage drinking 
and petty theft were reported.  

On mental status examination the Veteran was alert, oriented and 
rational.  Examination was negative for anxiety, depression, 
delusions, hallucinations or other symptoms of overt psychosis.  
Judgment seemed immature, intelligence was limited but probably 
within induction standards, motivation towards service was 
defective and attitude towards service was unfavorable.  Affect 
was appropriate and associations were intact.  

The psychiatrist noted that further efforts at counseling and 
rehabilitation would probably not be effective as the Veteran was 
an "intellectually limited individual" with rather immature and 
maladaptive modes of relating to authority figures.  Following 
this examination, a diagnosis of passive-aggressive personality 
disorder was made and an administrative discharge was 
recommended.

An October 1967 service discharge examination was negative for 
any relevant abnormalities, and the Veteran denied nervous 
trouble of any sort, depression, or excessive worry in an 
accompanying RMH.  He complained of ulcers and knee pain in 
November and December 1967.

Service personnel records indicate that the Veteran was stationed 
in Germany from April 1967 to July 1969.  He received a court-
martial conviction in October 1967 for stealing a camera, breach 
of restriction, and being wrongfully in possession of an 
unauthorized pass.  His rank was reduced, he forfeited a portion 
of his pay and he was to be confined to "H/L" for six months.

An August 1986 VA hospitalization summary indicated that the 
Veteran had reported suicide ideations after learning that his 
father was not his biological father.  Mental status examination 
found suicidal thoughts but was negative for active 
hallucinations or paranoia.  Diagnoses of adjustment disorder and 
histrionic personality disorder were made.

A December 1988 VA treatment note shows that the Veteran reported 
that he had been raped at age three.  A December 1988 VA 
treatment note shows findings of adjustment disorder, a history 
of polysubstance abuse and paranoid personality disorder.

An October 1989 Social Security Administration (SSA) decision 
awarded the Veteran benefits on the basis of his personality 
disorder and left lower extremity weakness.

Paranoid schizophrenia and borderline personality disorder were 
listed as diagnoses in a September 1990 private hospitalization 
summary.  The summary shows that the Veteran reported that he had 
been sexually abused while he was quite young, but that he was 
unwilling to provide further details.

A January 1991 private treatment summary indicated that the 
Veteran had been hospitalized for mental health treatment on six 
occasions, with the first instance occurring in March 1970.  He 
met the clinical standards for schizophrenia.

The Veteran reported a history of childhood sexual abuse at age 
six during VA outpatient treatment in December 1995.  No further 
detail was provided.  Auditory hallucinations, visual 
hallucinations and ideas of reference were denied.  However, he 
did report that people were able to implant thoughts into his 
head by "making convincing arguments" and that he felt a 
"little bit psychic" as he was able to know what others were 
thinking.  He reported a lifelong history of irritability, 
paranoia, and depressive symptoms interspersed with feelings of 
well-being.  

A history of childhood truancy and being charged with setting 
fires as a teenager was reported.  He had been imprisoned 
multiple times secondary to breaking and entering and had a poor 
employment history.  Mental status examination noted his thought 
process to be quite circumstantial and his thought content to be 
questionable for thought insertion, paranoia and passive suicidal 
thoughts.  Diagnoses of bipolar disorder and personality disorder 
not otherwise specified (NOS) with borderline paranoid and 
schizotypal features was made.

A March 1998 private psychiatric evaluation reflected the 
Veteran's reports that he suffered no emotional difficulty 
whatsoever and the examiner's observation that he appeared 
genuinely confused as to why he was referred for this evaluation.  
He was noted to be a poor historian, somewhat aloof, provocative 
and belligerent at times, extremely vague overall, indecisive and 
evasive.  Mental status examination was negative for evidence of 
a thought disorder or psychotic process.  He was overly paranoid 
and spoke of the government attempting to harm him.  A diagnosis 
of paranoid personality was made.

A September 2004 VA discharge summary indicated that the Veteran 
had been diagnosed with bipolar disorder with psychotic features, 
rule-out psychosis NOS, PTSD and an anxiety disorder.

A May 2005 VA neurology consultation reflected the Veteran's 
reports of impaired memory for the past two or three years.  He 
reported forgetting where he was going when operating a motor 
vehicle, what day, month or year it was, to take his medication 
and the names of familiar people.  He had previously reported 
having a 20 year history of impaired memory.  Following an 
examination, the neurologist noted that the Veteran's memory loss 
paralleled the diagnosis and disease course of his severe bipolar 
disorder with a paranoid component and PTSD.  

The comorbidity of this disease process and the medications used 
to treat it made an accurate assessment of dementia difficult, as 
the disease itself made sharp interpretation of reality/memory 
questionable and the side effects of the medications sedated the 
patient and simulated forgetfulness.

In an October 2005 statement, the Veteran reported that he had 
been blindfolded, handcuffed and repeatedly raped by other men 
during these assaults.  These assaults occurred over a two month 
period while he was incarcerated in Munich, Germany.  He did not 
know the identity of his attackers and did not report the 
assaults as he felt nothing would be done about them.

A November 2005 VA mental health treatment note shows that the 
Veteran reported having daily flashbacks to sexual trauma that 
occurred during service when he was 16 years old.  A history of 
four to five suicide attempts in the past, with the last attempt 
occurring 20 years ago, and a history of more than 10 inpatient 
hospitalizations were reported.  Recurrent and intrusive 
distressing recollections of "combat" and distressing dreams of 
the event were noted.  Combat exposure was denied.  A diagnosis 
of PTSD with psychotic features was made.

Complaints of anxiety, depression and sleep disturbances were 
noted in a March 2006 VA treatment note.  The Veteran reported 
frequent pleasant conversations with his deceased grandmother and 
sister-in-law.  A diagnosis of PTSD was made.

A September 2006 VA mental health treatment note indicated that 
the Veteran had been diagnosed with PTSD as a result of his 
military sexual trauma.  This note was completed by his treating 
VA clinical nurse specialist.

A January 2007 letter from the Veteran's VA clinical nurse 
specialist, indicated that he had been referred to her for sexual 
trauma counseling.  The chronic exacerbation of the Veteran's 
PTSD symptoms had caused regression and an inability to maintain 
a stable mental status.  He had displayed a variety of symptoms 
over the years, including hyper startle responses, anxiety, 
difficulty concentrating and recurrent nightmares of the incident 
which took place in 1967.  She supported a "review for his 
receiving in service compensation for military sexual trauma."

Current suicidal or homicidal ideations were denied in a February 
2009 VA treatment note.  The Veteran verbalized no complaints and 
stated that he was getting along "ok".

A July 2009 VA psychiatric examination reflected the Veteran's 
reports of daily auditory hallucinations, sleep disturbances and 
distrust of others.  He reported a good relationship with his 
family and average grades in school; the examiner noted that 
records in the claims file suggested that he had a problematic 
relationship with his family and that he did not apply himself in 
school.  He reported undergoing sexual trauma at the hands of 
four males between October 1967 and December 1967 while 
incarcerated in Dachau, Germany.  

He stated that he had reported the trauma but that his commanding 
officer refused to follow-up on his reports.  He was usually tied 
with duct tape or handcuffs and a blanket was placed over his 
head during the assaults.  He was also kicked in the ribs and 
head during the sexual assaults.

Mental status examination conducted by the July 2009 VA examiner 
found the Veteran to be anxious, dysphoric, easily distracted and 
with a short attention span.  Thought process and thought content 
were unremarkable.  He was oriented to person, time and place.  
Remote, recent and immediate memory was normal.  Following this 
examination and a review of the Veteran's claims file, diagnoses 
of chronic PTSD, bipolar disorder with psychotic features and 
rule-out psychotic disorder NOS secondary to head trauma were 
made.  Antisocial personality disorder by history was also 
diagnosed.  

The July 2009 VA examiner opined that the Veteran was a poor 
historian and that his descriptions to various clinicians have 
varied over the years.  Specifically, he had reported to at least 
two clinicians that he suffered from childhood sexual abuse that 
he failed to reported military sexual trauma until his last few 
years.  It was fairly common that childhood sexual abuse was 
reported prior to military sexual trauma, a finding that was 
supported by the examiner's 11 years of experience in conducting 
a therapy group for men molested as children.  Childhood sexual 
trauma was correlated with several behaviors and/or 
characteristics that the Veteran has displayed, including wrist 
cutting, mood changes, social distrust and withdrawal.  

Childhood sexual trauma also increased the likelihood of later 
sexual trauma in the examiner's clinical experience.  Sexual 
trauma was cumulative in that subsequent trauma worsened the 
result of the initial.  In the examiner's clinical experience, 
children may appear relatively resilient into adulthood until a 
subsequent trauma occurred, resulting in full-blown PTSD.  There 
was an accumulating body of evidence suggesting that there was a 
relationship between psychotic spectrum disorders in adulthood 
and childhood trauma in that both physical and sexual childhood 
traumas were thought to increase the likelihood of psychotic 
characteristics in adulthood.  Treatise evidence suggested that 
the onset of auditory hallucinations was preceded by a traumatic 
event or an event that activated the memory of earlier trauma and 
that the disability incurred by hearing voices was associated 
with the reactivation of previous trauma and abuse.

The July 2009 VA examiner opined that one viable etiology for the 
Veteran's current disorder would be that rape in service 
initiated the auditory hallucinations that were now well-
documented.  The Veteran's PTSD etiology would rest jointly with 
the childhood physical/sexual and military sexual trauma, with 
the psychotic features following.  

There was no clinical evidence of auditory hallucinations prior 
to service and the Veteran reported that they began within two 
years of service.  However, an alternative etiology was quite 
possible, as the PTSD symptoms could have followed from the early 
childhood physical and sexual traumas and the bipolar disorder 
with psychotic features followed from an unknown genetic link.  

The Veteran was again noted to be a poor historian, and might not 
be aware of mental illness in his family.  Given the complexity 
of many years of conflicting reports in symptoms, diagnoses and 
history, the examiner found that it was not possible to 
differentiate among the competing possible etiologies for the 
Veteran.


Analysis

The Veteran has been diagnosed as having PTSD on a number of 
occasions, including on the VA examination in July 2009.  
Accordingly, a current diagnosis is demonstrated.

Treatment providers have linked that diagnosis to in service 
sexual assault.  The VA examiner found this stressor to be a 
"viable etiology" for the current PTSD.  Although the examiner 
was unable to differentiate the possible competing etiologies, 
his opinion seems to find the evidence in at least equipoise as 
to whether the in-service stressor was a cause of the current 
PTSD.  The Board finds, therefore, that the evidence is in at 
least equipoise on the question of whether the currently 
diagnosed PTSD is linked to the in-service sexual assault.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the current diagnosis has been medically linked to the 
in-service stressor.

In addition, there must be credible supporting evidence of the 
Veteran's reported non-combat stressor.  38 C.F.R. § 3.304(f).

The July 2009 VA examiner, found evidence of behavior changes in 
response to the in-service assaults.  These consisted of the 
onset of hallucinations.  The report of a physical assault in 
August 1967 also provides some supporting evidence of the claimed 
stressor.  Although the Veteran has reported that the assaults 
began in October 1967, the documented attack occurred while the 
Veteran was a prisoner and his otherwise consistent with the 
Veteran's reports.  This evidence, in combination, is credible 
and supports the Veteran's reported stressor of in-service 
assaults.

As the evidence is at least in at least equipoise, and resolving 
all doubt in the Veteran's favor, entitlement to service 
connection for PTSD is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.



ORDER

Entitlement to service connection for an acquired psychiatric 
disability, namely PTSD, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


